Exhibit 10.1
WOLVERINE WORLD WIDE, INC.
1993 STOCK INCENTIVE PLAN
SECTION 1
Establishment of Plan; Purpose of Plan
1.1 Establishment of Plan. The Company hereby establishes the 1993 STOCK
INCENTIVE PLAN (the “Plan”) for its corporate, divisional, and Subsidiary
officers and other key employees. The Plan permits the grant and award of Stock
Options, Restricted Stock, and Stock Awards.
1.2 Purpose of Plan. The purpose of the Plan is to provide officers and key
management employees of the Company, its divisions, and its Subsidiaries with an
increased incentive to make significant and extraordinary contributions to the
long-term performance and growth of the Company and its Subsidiaries, to join
the interests of officers and key employees with the interests of the Company’s
stockholders through the opportunity for increased stock ownership, and to
attract and retain officers and key employees of exceptional ability. The Plan
is further intended to provide flexibility to the Company in structuring
long-term incentive compensation to best promote the foregoing objectives.
SECTION 2
Definitions
The following words have the following meanings unless a different meaning is
plainly required by the context:
2. 1 “Act” means the Securities Exchange Act of 1934, as amended.
2.2 “Board” means the Board of Directors of the Company.
2.3 “Change in Control” means (a) the sale, lease, exchange, or other transfer
of substantially all of the Company’s assets (in one transaction or in a series
of related transactions) to, or the merger or consolidation of the Company with,
a corporation that is not controlled by the Company; or (b) a change in control
of the Company of a nature that would be required to be reported in response to
Item 6(e) of Schedule 14A of Regulation l4A promulgated under the Act: provided
that, without limitation, such a change in control shall be deemed to have
occurred if (i) any “person” (as such term is used in Sections 13(d) and
14(d)(2) of the Act), other than a Subsidiary or any employee benefit plan of
the Company or a Subsidiary or any entity holding Common Stock pursuant to the
terms of any such employee benefit plan, is or becomes the beneficial owner (as
defined in Rule l3(d)-3 under the Act), directly or indirectly, of securities of
the Company representing twenty percent (20%) or more of the combined voting
power of the Company’s then outstanding securities; or (ii) during any period of
two consecutive years, individuals who at the beginning of such period
constitute the Board cease for any reason to constitute at least a majority of
the Board, unless the election, or nomination for election by the Company’s
stockholders, of each new director was approved by a vote of at least two-thirds
(2/3) of the directors then still in office who were directors at the beginning
of the period.

 

 



--------------------------------------------------------------------------------



 



2.4 “Code” means the Internal Revenue Code of 1986, as amended.
2.5 “Committee” means the Compensation Committee of the Board or such other
committee as the Board shall designate to administer the Plan. The Committee
shall consist of at least two members of the Board, and all of its members shall
be “disinterested persons” as defined in Rule 16b-3 under the Act.
2.6 “Common Stock” means the Common Stock of the Company, par value $1 per
share.
2.7 “Company” means Wolverine World Wide, Inc., a Delaware corporation, and its
successors and assigns.
2.8 “Incentive Award” means the award or grant of a Stock Option, Restricted
Stock, or Stock Award to a Participant pursuant to the Plan.
2.9 “Market Value” shall equal the closing market price of shares of Common
Stock reported on the New York Stock Exchange (or any successor exchange that is
the primary stock exchange for trading of Common Stock) on the date of grant,
exercise or vesting, as applicable, or if the New York Stock Exchange (or any
such successor) is closed on that date, the last preceding date on which the New
York Stock Exchange (or any such successor) was open for trading and on which
shares of Common Stock were traded.
2.10 “Participant” means a corporate officer, divisional officer, or other key
employee of the Company, its divisions, or its Subsidiaries who the Committee
determines is eligible to participate in the Plan and who is designated to be
granted an Incentive Award under the Plan.
2. 11 “Restricted Period” means the period of time during which Restricted Stock
awarded under the Plan is subject to restrictions. The Restricted Period may
differ among Participants and may have different expiration dates with respect
to shares of Common Stock covered by the same Incentive Award.
2.12 “Restricted Stock” means Common Stock awarded to a Participant pursuant to
Section 6 of the Plan.
2.13 “Retirement” means the voluntary termination of all employment by a
Participant after the Participant has attained 60 years of age, or such other
age as shall be determined by the Committee in its sole discretion or as
otherwise may be set forth in the Incentive Award agreement or other grant
document with respect to a Participant and a particular Incentive Award.
2.14 “Stock Award” means an award of Common Stock awarded to a Participant
pursuant to Section 7 of the Plan.
2.15 “Stock Option” means the right to purchase Common Stock at a stated price
for a specified period of time. For purposes of the Plan, a Stock Option may be
either an incentive stock option within the meaning of Section 422(b) of the
Code or a nonqualified stock option.

 

2



--------------------------------------------------------------------------------



 



2.16 “Subsidiary” means any corporation or other entity of which fifty percent
(50%) or more of the outstanding voting stock or voting ownership interest is
directly or indirectly owned or controlled by the Company or by one or more
Subsidiaries of the Company.
SECTION 3
Administration
3.1 Power and Authority. The Committee shall administer the Plan, shall have
full power and authority to interpret the provisions of the Plan, and shall have
full power and authority to supervise the administration of the Plan. All
determinations, interpretations, and selections made by the Committee regarding
the Plan shall be final and conclusive. The Committee shall hold its meetings at
such times and places as it deems advisable. Action may be taken by a written
instrument signed by a majority of the members of the Committee, and any action
so taken shall be fully as effective as if it had been taken at a meeting duly
called and held. The Committee shall make such rules and regulations for the
conduct of its business as it deems advisable. The members of the Committee
shall not be paid any additional fees for their services.
3.2 Grants or Awards to Participants. In accordance with and subject to the
provisions of the Plan, the Committee shall have the authority to determine all
provisions of Incentive Awards as the Committee may deem necessary or desirable
and as are consistent with the terms of the Plan, including, without limitation,
the following: (a) the persons who shall be selected as Participants; (b) the
nature and extent of the Incentive Awards to be made to each Participant
(including the number of shares of Common Stock to be subject to each Incentive
Award, any exercise price, the manner in which an Incentive Award will vest or
become exercisable, and the form of payment for the Incentive Award); (c) the
time or times when Incentive Awards will be granted; (d) the duration of each
Incentive Award; and (e) the restrictions and other conditions to which payment
or vesting of Incentive Awards may be subject.
3.3 Amendments or Modifications of Awards. The Committee shall have the
authority to amend or modify the terms of any outstanding Incentive Award in any
manner, provided that the amended or modified terms are not prohibited by the
Plan as then in effect and provided such actions do not cause an Incentive Award
not already subject to Section 409A of the Code to become subject to
Section 409A of the Code, unless the Committee expressly determines to make an
Incentive Award subject to Section 409A of the Code, including, without
limitation, the authority to: (a) modify the number of shares or other terms and
conditions of an Incentive Award; provided that any increase in the number of
shares of an Incentive Award other than pursuant to Section 4.2 shall be
considered to be a new grant with respect to such additional shares for purposes
of Section 409A of the Code and such new grant shall be made at Market Value on
the date of grant; (b) extend the term of an Incentive Award to a date that is
no later than the earlier of the latest date upon which the Incentive Award
could have expired by its terms under any circumstances or the 10th anniversary
of the date of grant (for purposes of clarity, as permitted under Section 409A
of the Code, if the term of a Stock Option is extended at a time when the Stock
Option price equals or exceeds the Market Value, it will not be an extension of
the term of the Stock Option, but instead will be treated as a modification of
the Stock Option and a new Stock Option will be treated as having been granted);
(c) accelerate the exercisability or vesting or otherwise terminate any
restrictions relating to an Incentive Award; (d) accept the surrender of any
outstanding Incentive Award or (e) to the extent not previously exercised or
vested, authorize the grant of new Incentive Awards in substitution for
surrendered Incentive Awards; provided, however, that such grant of new
Incentive Awards shall be considered to be a new grant for purposes of
Section 409A of the Code and such new grant shall be made at Market Value on the
date of the new grant.

 

3



--------------------------------------------------------------------------------



 



3.4 Indemnification of Committee Members. Each person who is or shall have been
a member of the Committee shall be indemnified and held harmless by the Company
from and against any cost, liability, or expense imposed or incurred in
connection with such person’s or the Committee’s taking or failing to take any
action under the Plan. Each such person shall be justified in relying on
information furnished in connection with the Plan’s administration by any
appropriate person or persons.
SECTION 4
Shares Subject to the Plan
4.1 Number of Shares. Subject to adjustment as provided in subsection 4.2 of the
Plan, a maximum of 350,000 shares of Common Stock (not including any adjustments
occurring before the date of this amendment pursuant to Section 4.2) shall be
available for Incentive Awards under the Plan. Such shares shall be authorized
and may be either unissued or treasury shares.
4.2 Adjustments. If the number of shares of Common Stock outstanding changes by
reason of a stock dividend, stock split, recapitalization, merger,
consolidation, combination, exchange of shares, or any other change in the
corporate structure or shares of the Company, the number and kind of securities
subject to and reserved under the Plan, together with applicable exercise
prices, shall be appropriately adjusted. No fractional shares shall be issued
pursuant to the Plan, and any fractional shares resulting from adjustments shall
be eliminated from the respective Incentive Awards, with an appropriate cash
adjustment for the value of any Incentive Awards eliminated. If an Incentive
Award is cancelled, surrendered, modified, exchanged for a substitute Incentive
Award, or expires or terminates during the term of the Plan but prior to the
exercise or vesting of the Incentive Award in full, the shares subject to but
not delivered under such Incentive Award shall be available for other Incentive
Awards.
SECTION 5
Stock Options
5.1 Grant. A Participant may be granted one or more Stock Options under the
Plan. Stock Options shall be subject to such terms and conditions, consistent
with the other provisions of the Plan, as may be determined by the Committee in
its sole discretion. In addition, the Committee may vary, among Participants and
among Stock Options granted to the same Participant, any and all of the terms
and conditions of the Stock Options granted under the Plan. The Committee shall
have complete discretion in determining the number of Stock Options granted to
each Participant. The Committee may designate whether or not a Stock Option is
to be considered an incentive stock option as defined in Section 422(b) of the
Code.

 

4



--------------------------------------------------------------------------------



 



5.2 Stock Option Agreements. Stock Options shall be evidenced by Stock Option
agreements containing such terms and conditions, consistent with the provisions
of the Plan, as the Committee shall from time to time determine. Unless a Stock
Option agreement provides otherwise, Stock Options shall be subject to the terms
and conditions set forth in this Section.
5.3 Stock Option Price. The per share Stock Option price shall be determined by
the Committee; provided, however, that the per share Stock Option price shall be
equal to or greater than one hundred percent (100%) of the Market Value on the
date of grant.
5.4 Medium and Time of Payment. The exercise price for each share purchased
pursuant to a Stock Option granted under the Plan shall be payable in cash or,
if the Committee consents, in shares of Common Stock (including Common Stock to
be received upon a simultaneous exercise) or other consideration substantially
equivalent to cash. To the extent any such amendment would not cause a Stock
Option to become subject to Section 409A of the Code, unless the Committee
expressly determines to make a Stock Option subject to Section 409A of the Code,
the time and terms of payment may be amended with the consent of a Participant
before or after exercise of a Stock Option, but such amendment shall not reduce
the Stock Option price. The Committee may from time to time authorize payment of
all or a portion of the Stock Option price in the form of a promissory note or
installments according to such terms as the Committee may approve. The Board may
restrict or suspend the power of the Committee to permit such loans and may
require that adequate security be provided.
5.5 Stock Options Granted to Ten Percent Stockholders. No Stock Option granted
to any Participant who at the time of such grant owns, together with stock
attributed to such Participant under Section 424(d) of the Code, more than ten
percent (10%) of the total combined voting power of all classes of stock of the
Company or any of its Subsidiaries may be designated as an incentive stock
option, unless such Stock Option provides an exercise price equal to at least
one hundred ten percent (110%) of the Market Value of the Common Stock and the
exercise of the Stock Option after the expiration of five years from the date of
grant of the Stock Option is prohibited by its terms.
5.6 Limits on Exercisability. Stock Options shall be exercisable for such
periods as may be fixed by the Committee, not to exceed 10 years from the date
of grant. At the time of the exercise of a Stock Option, the holder of the Stock
Option, if requested by the Committee, must represent to the Company that the
shares are being acquired for investment and not with a view to the distribution
thereof. The Committee may in its discretion require a Participant to continue
the Participant’s service with the Company and its Subsidiaries for a certain
length of time prior to a Stock Option becoming exercisable and may eliminate
such delayed vesting provisions. No Stock Option issued to officers and
employees subject to Section 16 of the Act shall be exercisable during the first
six months of its term.

 

5



--------------------------------------------------------------------------------



 



5.7 Restrictions on Transferability.
(a) General. Unless the Committee otherwise consents or unless the Stock Option
agreement or grant provide otherwise: (i) no Stock Options granted under the
Plan may be sold, exchanged, transferred, pledged, assigned, or other wise
alienated or hypothecated except by will or the laws of descent and
distribution; and (ii) all Stock Options granted to a Participant shall be
exercisable during the Participant’s lifetime only by such Participant, his
guardian, or legal representative.
(b) Other Restrictions. The Committee may impose other restrictions on any
shares of Common Stock acquired pursuant to the exercise of a Stock Option under
the Plan as the Committee deems advisable, including, without limitation,
restrictions under applicable federal or state securities laws.
5.8 Termination of Employment or Officer Status.
(a) General. If a Participant ceases to be employed by or an officer of the
Company or one of its Subsidiaries for any reason other than the Participant’s
death, disability, Retirement, or termination for cause, the Participant may
exercise his Stock Options only for a period of three months after such
termination of employment or officer status, but only to the extent the
Participant was entitled to exercise the Stock Options on the date of
termination, unless the Committee otherwise consents or the terms of the Stock
Option agreement or grant provide otherwise. For purposes of the Plan, the
following shall not be deemed a termination of employment or officer status:
(i) a transfer of an employee from the Company to any Subsidiary; (ii) a leave
of absence, duly authorized in writing by the Company, for military service or
for any other purpose approved by the Company if the period of such leave does
not exceed 90 days; (iii) a leave of absence in excess of 90 days, duly
authorized in writing by the Company, provided that the employee’s right to
reemployment is guaranteed either by statute or contract; or (iv) a termination
of employment with continued service as an officer.
(b) Death. If a Participant dies either while an employee or officer of the
Company or one of its Subsidiaries or after the termination of employment other
than for cause but during the time when the Participant could have exercised a
Stock Option under the Plan, the Stock Option issued to such Participant shall
be exercisable by the personal representative of such Participant or other
successor to the interest of the Participant for one year after the
Participant’s death, but only to the extent that the Participant was entitled to
exercise the Stock Option on the date of death or termination of employment,
whichever first occurred, unless the Committee otherwise consents or the terms
of the Stock Option agreement or grant provide otherwise.
(c) Disability. If a Participant ceases to be an employee or officer of the
Company or one of its Subsidiaries due to the Participant’s disability, the
Participant may exercise a Stock Option for a period of one year following such
termination of employment, but only to the extent that the Participant was
entitled to exercise the Stock Option on the date of such event, unless the
Committee otherwise consents or the terms of the Stock Option agreement or grant
provide otherwise.

 

6



--------------------------------------------------------------------------------



 



(d) Participant Retirement. If a Participant Retires as an employee or officer
of the Company or one of its Subsidiaries, any Stock Option granted under the
Plan may be exercised during the remaining term of the Stock Option, unless the
terms of the Stock Option agreement or grant provide otherwise.
(e) Termination for Cause. If a Participant is terminated for cause, the
Participant shall have no further right to exercise any Stock Option previously
granted.
SECTION 6
Restricted Stock
6.1 Grant. A Participant may be granted Restricted Stock under the Plan.
Restricted Stock shall be subject to such terms and conditions, consistent with
the other provisions of the Plan, as shall be determined by the Committee in its
sole discretion. The Committee may impose such restrictions or conditions,
consistent with the provisions of the Plan, to the vesting of Restricted Stock
as it deems appropriate.
6.2 Restricted Stock Agreements. Awards of Restricted Stock shall be evidenced
by Restricted Stock agreements containing such terms and conditions, consistent
with the provisions of the Plan, as the Committee shall from time to time
determine. Unless a Restricted Stock agreement provides otherwise, Restricted
Stock Awards shall be subject to the terms and conditions set forth in this
Section 6.
6.3 Termination of Employment or Officer Status.
(a) General. In the event of termination of employment or officer status during
the Restricted Period for any reason other than death, disability, Retirement,
or termination for cause, then any shares of Restricted Stock still subject to
restrictions at the date of such termination shall automatically be forfeited
and returned to the Company; provided, however, that in the event of a voluntary
or involuntary termination of the employment or officer status of a Participant
by the Company, the Committee may, in its sole discretion, waive the automatic
forfeiture of any or all such shares of Restricted Stock and/or may add such new
restrictions to such shares of Restricted Stock as it deems appropriate. For
purposes of the Plan, the following shall not be deemed a termination of
employment or officer status: (i) a transfer of an employee from the Company to
any Subsidiary; (ii) a leave of absence, duly authorized in writing by the
Company, for military service or for any other purpose approved by the Company
if the period of such leave does not exceed 90 days; (iii) a leave of absence in
excess of 90 days, duly authorized in writing by the Company, provided that the
employee’s right to reemployment is guaranteed either by statute or contract;
and (iv) a termination of employment with continued service as an officer.

 

7



--------------------------------------------------------------------------------



 



(b) Death, Retirement Disability. Unless the Committee otherwise consents or
unless the terms of the Restricted Stock agreement or grant provide otherwise,
in the event a Participant terminates his employment with the Company because of
death, disability, or Retirement during the Restricted Period, the restrictions
applicable to the shares of Restricted Stock shall terminate automatically with
respect to that number of shares (rounded to the nearest whole number) equal to
the total number of shares of Restricted Stock granted to such Participant
multiplied by the number of full months that have elapsed since the date of
grant divided by the maximum number of full months of the Restricted Period. All
remaining shares shall be forfeited and returned to the Company; provided,
however, that the Committee may, in its sole discretion, waive the restrictions
remaining on any or all such remaining shares of Restricted Stock either before
or after the death, disability, or Retirement of the Participant.
(c) Termination for Cause. If a Participant’s employment is terminated for
cause, the Participant shall have no further right to exercise or receive any
Restricted Stock, and all Restricted Stock still subject to restrictions at the
date of such termination shall automatically be forfeited and returned to the
Company.
6.4 Restrictions on Transferability.
(a) General. Unless the Committee otherwise consents or unless the terms of the
Restricted Stock agreement or grant provide otherwise: (i) shares of Restricted
Stock shall not be sold, exchanged, transferred, pledged, assigned, or otherwise
alienated or hypothecated during the Restricted Period except by will or the
laws of descent and distribution; and (ii) all rights with respect to Restricted
Stock granted to a Participant under the Plan shall be exercisable during the
Participant’s lifetime only by such Participant, his guardian, or legal
representative.
(b) Other Restrictions. The Committee may impose other restrictions on any
shares of Common Stock acquired pursuant to an award of Restricted Stock under
the Plan as the Committee deems advisable, including, without limitation,
restrictions under applicable federal or state securities laws.
6.5 Legending of Restricted Stock. Any certificates evidencing shares of
Restricted Stock awarded pursuant to the Plan shall bear the following legend:
The shares represented by this certificate were issued subject to certain
restrictions under the Wolverine World Wide, Inc. 1993 Stock Incentive Plan (the
“Plan”). A copy of the Plan is on file in the office of the Secretary of the
Company. This certificate is held subject to the terms and conditions contained
in a restricted stock agreement that includes a prohibition against the sale or
transfer of the stock represented by this certificate except in compliance with
that agreement, and that provides for forfeiture upon certain events.
6.6 Representations and Warranties. A Participant who is awarded Restricted
Stock shall represent and warrant that the Participant is acquiring the
Restricted Stock for the Participant’s own account and investment and without
any intention to resell or redistribute the Restricted Stock. The Participant
shall agree not to resell or distribute such Restricted Stock after the
Restricted Period except upon such conditions as the Company may reasonably
specify to ensure compliance with federal and state securities laws.

 

8



--------------------------------------------------------------------------------



 



6.7 Rights as a Stockholder. A Participant shall have all voting, dividend,
liquidation, and other rights with respect to Restricted Stock held of record by
such Participant as if the Participant held unrestricted Common Stock; provided,
however, that the unvested portion of any award of Restricted Stock shall be
subject to any restrictions on transferability or risks of forfeiture imposed
pursuant to subsections 6. 1 and 6.4 of the Plan. Unless the Committee otherwise
determines or unless the terms of the Restricted Stock agreement or grant
provide otherwise, any noncash dividends or distributions paid with respect to
shares of unvested Restricted Stock shall be subject to the same restrictions as
the shares to which such dividends or distributions relate. Any dividend payment
with respect to Restricted Stock shall be made no later than the end of the
calendar year in which the dividends are paid to stockholders, or, if later, the
15th day of the third month following the date the dividends are paid to
stockholders.
SECTION 7
Stock Awards
7.1 Grant. A Participant may be granted one or more Stock Awards under the Plan
in lieu of, or as payment for, the rights of a Participant under any other
compensation plan, policy, or program of the Company or its Subsidiaries. Stock
Awards shall be subject to such terms and conditions, consistent with the other
provisions of the Plan, as may be determined by the Committee in its sole
discretion. Notwithstanding the previous sentence, the shares of stock subject
to Stock Awards shall be issued no later than the 15th day of the third month
after the end of the calendar year in which the award is granted.
7.2 Rights as a Stockholder. A Participant shall have all voting, dividend.
liquidation, and other rights with respect to shares of Common Stock issued to
the Participant as a Stock Award under this Section 7 upon the Participant
becoming the holder of record of the Common Stock granted pursuant to such Stock
Awards; provided, however, that the Committee may impose such restrictions on
the assignment or transfer of Common Stock awarded pursuant to a Stock Award as
it deems appropriate. Any dividend payment with respect to Stock Awards shall be
made no later than the end of the calendar year in which the dividends are paid
to stockholders, or, if later, the 15th day of the third month following the
date the dividends are paid to stockholders.
SECTION 8
Change in Control
8.1 Acceleration of Vesting. If a Change in Control of the Company shall occur,
then, unless the Committee or the Board otherwise determines with respect to one
or more Incentive Awards, without action by the Committee or the Board (a) all
outstanding Stock Options shall become immediately exercisable in full and shall
remain exercisable during the remaining term thereof, regardless of whether the
Participants to whom such Stock Options have been granted remain in the employ
or service of the Company or any Subsidiary; and (b) all other outstanding
Incentive Awards shall become immediately fully vested and nonforfeitable.

 

9



--------------------------------------------------------------------------------



 



8.2 Cash Payment for Stock Options. If a Change in Control of the Company shall
occur, then the Committee, in its sole discretion, and without the consent of
any Participant affected thereby, may determine that some or all Participants
holding outstanding Stock Options shall receive, with respect to some or all of
the shares of Common Stock subject to such Stock Options, as of the effective
date of any such Change in Control of the Company, cash in an amount equal to
the greater of the excess of (a) the highest sales price of the shares on the
New York Stock Exchange on the date immediately prior to the effective date of
such Change in Control of the Company or (b) the highest price per share
actually paid in connection with any Change in Control of the Company over the
exercise price per share of such Stock Options.
8.3 Limitation on Change in Control Payments. Notwithstanding anything in
subsection 8.1 or 8.2 to the contrary, if, with respect to a Participant, the
acceleration of the vesting of an Incentive Award as provided in subsection 8.1
or the payment of cash in exchange for all or part of a Stock Option as provided
in subsection 8.2 (which acceleration or payment could be deemed a “payment”
within the meaning of Section 280G(b)(2) of the Code), together with any other
payments that such Participant has the right to receive from the Company or any
corporation that is a member of an “affiliated group” (as defined in Section
1504(a) of the Code without regard to Section 1504(b) of the Code) of which the
Company is a member, would constitute a “parachute payment” (as defined in
Section 280G(b)(2) of the Code), then the payments to such Participant pursuant
to subsection 8.1 or 8.2 shall be reduced to the largest amount as will result
in no portion of such payments being subject to the excise tax imposed by
Section 4999 of the Code.
SECTION 9
General Provisions
9.1 No Rights to Awards. No Participant or other person shall have any claim to
be granted any Incentive Award under the Plan, and there is no obligation of
uniformity of treatment of Participants or holders or beneficiaries of Incentive
Awards under the Plan. The terms and conditions of Incentive Awards of the same
type and the determination of the Committee to grant a waiver or modification of
any Incentive Award and the terms and conditions thereof need not be the same
with respect to each Participant.
9.2 Withholding. The Company or a Subsidiary shall be entitled to (a) withhold
and deduct from future wages of a Participant (or from other amounts that may be
due and owing to a Participant from the Company or a Subsidiary), or make other
arrangements for the collection of, all legally required amounts necessary to
satisfy any and all federal, state, and local withholding and employment-related
tax requirements attributable to an Incentive Award, including, without
limitation, the grant, exercise, or vesting of, or payment of dividends with
respect to, an Incentive Award or a disqualifying disposition of Common Stock
received upon exercise of an incentive stock option; or (b) require a
Participant promptly to remit the amount of such withholding to the Company
before taking any action with respect to an Incentive Award. Unless the
Committee determines otherwise, withholding may be satisfied by withholding
Common Stock to be received upon exercise or by delivery to the Company of
previously owned Common Stock. The Company may establish such rules and
procedures concerning timing of any withholding election as it deems appropriate
to comply with Rule 16b-3 under the Act.

 

10



--------------------------------------------------------------------------------



 



9.3 Compliance With Laws; Listing and Registration of Shares. All Incentive
Awards granted under the Plan (and all issuances of Common Stock or other
securities under the Plan) shall be subject to all applicable laws, rules, and
regulations, and to the requirement that if at any time the Committee shall
determine, in its discretion, that the listing, registration or qualification of
the shares covered thereby upon any securities exchange or under any state or
federal law, or the consent or approval of any governmental regulatory body, is
necessary or desirable as a condition of, or in connection with, the grant of
such Incentive Award or the issue or purchase of shares thereunder, such
Incentive Award may not be exercised in whole or in part, or the restrictions on
such Incentive Award shall not lapse, unless and until such listing,
registration, qualification, consent, or approval shall have been effected or
obtained free of any conditions not acceptable to the Committee.
9.4 No Limit on Other Compensation Arrangements. Nothing contained in the Plan
shall prevent the Company or any Subsidiary from adopting or continuing in
effect other or additional compensation arrangements, including the grant of
stock options and other stock-based awards, and such arrangements may be either
generally applicable or applicable only in specific cases.
9.5 No Right to Employment. The grant of an Incentive Award shall not be
construed as giving a Participant the right to be retained in the employ of the
Company or any Subsidiary. The Company or any Subsidiary may at any time dismiss
a Participant from employment, free from any liability or any claim under the
Plan, unless otherwise expressly provided in the Plan or in any written
agreement with a Participant.
9.6 Governing Law. The validity, construction, and effect of the Plan and any
rules and regulations relating to the Plan shall be determined in accordance
with the laws of the State of Michigan and applicable federal law.
9.7 Severability. In the event any provision of the Plan shall be held illegal
or invalid for any reason, the illegality or invalidity shall not affect the
remaining provisions of the Plan, and the Plan shall be construed and enforced
as if the illegal or invalid provision had not been included.
SECTION 10
Termination and Amendment
The Board may terminate the Plan at any time, or may from time to time amend the
Plan as it deems proper and in the best interests of the Company, provided that
without stockholder approval no such amendment may: (a) materially increase
either the benefits to Participants under the Plan or the number of shares that
may be issued under the Plan; (b) materially modify the eligibility
requirements; or (c) impair any outstanding Incentive Award without the consent
of the Participant, except according to the terms of the Plan or the Incentive
Award, and provided further that the Plan may not be amended in any way that
causes the Plan to fail to comply with or be exempt from Section 409A of the
Code, unless the Board expressly determines to amend the Plan to be subject to
Section 409A of the Code. No termination, amendment, or modification of the Plan
shall become effective with respect to any Incentive Award previously granted
under the Plan without the prior written consent of the Participant holding such
Incentive Award unless such amendment or modification operates solely to the
benefit of the Participant.
SECTION 11
Effective Date and Duration of the Plan
This Plan shall take effect April 27, 1993, subject to approval by the
stockholders at the 1993 Annual Meeting of Stockholders or any adjournment
thereof or at a Special Meeting of Stockholders. Unless earlier terminated by
the Board of Directors, the Plan shall terminate on April 26, 2003. No Incentive
Award shall be granted under the Plan after such date.
As amended October 9, 2008.

 

11